On Application for Rehearing.
PER CURIAM.
The application for rehearing assigns grounds as follows:
I. The court erred in holding that a continuance in the court below had been properly denied.
[1] The record shows that the application for a continuance was supported by an affidavit of the defendant which stated, among other things, what the defendant expected to prove by the said witness, and that the witness was really sick and her absence was not a procurement of plaintiff in error and was not made for delay. There was no showing that the same nor similar evidence could not have been obtained from other witnesses present. The proposed evidence of the absent witness as recited does not bear directly upon the commission of the offense charged, and it was largely admissible only upon the contingency that Bessie Pettite, the main witness for the government, should deny the alleged conversations as expected to be proved by the absent witness.
“It is well settled that the action of the trial court upon an application for a continuance is- a matter of discretion not subject to review unless such discretion has been abused.” Hardy v. U. S., 186 U. S. 224, 22 Sup. Ct. 889, 46 L. Ed. 1187, and cases there cited.
And clearly there was no abuse of discretion in this case.
[2] II. The court erred in holding that the testimony of Bessie Pet-tite, relative to the conversations had by her with John Northcott and *161the acts and sayings of John Northcott, admitted over the objections of plaintiff in error, were not prejudicial to him.
The court below held, and this court found held correctly, that the testimony referred, to was admissible under the authority of American Fur Co. v. United States, 2 Pet. 365, 7 L. Ed. 450, and Wiborg v. United States, 163 U. S. 657, 16 Sup. Ct. 1127, 1197, 41 L. Ed. 289. In this connection we notice that the trial court instructed the jury that if they believed beyond reasonable doubt that there was a common purpose and design upon the part of John Northcott.and Henry Lath-am that the witness Bessie Pettite should be transported from Grand Saline, Tex., to New Orleans, La., over the line of a common carrier in interstate journey for the purpose of prostitution, then the statements made by Northcott to the witness Bessie Pettite, bearing upon the common purpose and design, would be admissible as evidence against the defendant Latham; but, if no such common purpose or design was shown, the evidence should not be considered by them against the defendant Latham. There can be no doubt that the rights of the defendant with regard to this evidence were fully protected.
[3] III. That this court erred in holding that the plaintiff in error was not injured when the trial judge permitted the question to Bessie Pettite, “Who. got you pregnant?” to which the answer was, “John Northcott, I reckon.” This evidence was admissible for the purpose of showing the motive and common design between John Northcott and Henry Latham, and in addition to that was admissible because the question was asked on redirect examination in relation to matters called out in the cross-examination of the witness Bessie Pettite. If the evidence was not pertinent, its admission was not prejudicial to the plaintiff in error.
The petition for rehearing is denied.